DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 6/28/2022, in which claim(s) 1-18 is/are presented for further examination.
Claim(s) 1-18 has/have been amended.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 and 10 has/have been accepted.  The objection(s) to the claim(s) for informalities has/have been withdrawn.
Applicant’s amendment(s) to claim(s) 1 and 10 has/have been accepted.  Support was found in at least [0069]-[0081] of the specification.
Applicant’s amendment(s) to claim(s) 2 and 11 has/have been accepted.  Support was found in at least [0066] of the specification.
Applicant’s amendment(s) to claim(s) 3 and 12 has/have been accepted.  Support was found in at least [0068] of the specification.
Applicant’s amendment(s) to claim(s) 4-9 and 13-18 has/have been accepted.
The examiner thanks applicant’s representative for pointing out where s/he believes there is support for the amendment(s).

Response to Arguments
Applicant’s amendments/arguments with respect to claim(s) 1-18, filed on 6/28/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3, 7-12 and 16-18 under 35 U.S.C. 102(a)(1) and claim(s) 4-6 and 13-15 under 35 U.S.C. 103, see the bottom of page 13 to page 16 of applicant’s remarks, filed on 6/28/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 5/18/2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: at line 5, “and data related” should be corrected to, “and related data” (i.e., for uniformity because applicant uses the terminology “related data” in this claim and all of the other claims).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al., US 2013/0212118 A1 (hereinafter “King”) in view of Angarita et al., US 2014/0143680 A1 (hereinafter “Angarita”) in further view of Elmasri et al., “Fundamentals of Database Systems”, 5th Edition (2006) (hereinafter “Elmasri”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 10
King discloses a method of mapping computer readable electronic files to a schema allowing investigation in a computer system including at least one processor (King, [0011], see processor), at least one electronic storage device coupled to the at least one processor (King, [0011], see memory) and at least one display coupled to the at least one processor (King, [0029], see screen), the method comprising:
the at least one processor accessing the computer readable electronic files and data related to the computer readable electronic files from a data source (King, [0032], see documents added to a case database, where in order to add the documents the documents are accessed);
the at least one processor culling at least one of the accessed files and related data based on predetermined filter criteria (King, [0032], see a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, which can be performed by distributed agent software, where the hashing is being interpreted as the culling; and King, [0049], see if the document history exists within the document history database 216, at block 410, the server 200 can retrieve history tags form the document history database 216. Through the history tags, data can be culled at block 412. Documents can be recorded at block 414. The culled data can be added to the case database), wherein the culling comprises:


the at least one processor determining a hash value of the accessed computer readable electronic files (King, [0040], see configurable hashes can be first generated for incoming documents and stored within the database 216. The hashes are associated with the particular file stored in the case database 218. Configurable hashes can be made by a message-digest algorithm 5 (MD5) or secure hash algorithm 1 (SHA-1). Known to those skilled in the relevant art, other hashing algorithms can be used); and
the at least one processor segregating, for culling, the accessed computer readable electronic files with the determined hash values (King, [0049], see when no hash exists for the document, or it cannot be found, a history file can be created to reflect ingestion for this specific case and added to the document history database 216 at block 406. The hash can be stored at block 408 for future reference. The processes can end at block 420. If the document history exists within the document history database 216, at block 410, the server 200 can retrieve history tags form the document history database 216. Through the history tags, data can be culled at block 412. Documents can be recorded at block 414. The culled data can be added to the case database 218 at block 416 through a case update function) 
the at least one processor storing the remaining files and related data in a third-party data repository (King, [0032], see a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, which can be performed by distributed agent software, where the hashing is being interpreted as the culling);
the at least one processor mapping a set of electronic files and related data stored in the third-party data repository into a predetermined database schema (King, [0031], see each document can be associated with two major components: 1) the document itself, and 2) historical and custodial information, where the “major components” and how they are stored in the database are being interpreted as the “predetermined database schema”);
the at least one processor obtaining the mapped files and related data from the predetermined database schema and analyzing the mapped files and related data obtained from the predetermined database schema (King, [0046], see the document history database can be queried to batch review documents. Documents can be batched for review by document history filtered criteria, for example, all documents marked privileged in any prior case. The batch review can be performed by looking up previous tags assigned to the documents as well as information within the document history database 216. Documents can be tagged in real-time with a history update as will be shown in FIG. 7. FIG. 8 will show advance querying of a document's history and custodial history for litigation by case type. History can also be kept track of by case type, which is assigned and configured when the cases are created. During case review, cases linked to the document history database 216 can query the history for documents and display how it was used in any, some or all of the cases that the document can have existed within; and King, [0047], see the history during document navigation can be displayed and used for production and redaction conflict identification as will be shown in FIG. 9. Statistical quality control or final conflict check can be performed to identify documents within one case or the current case that can have conflicting use in prior cases);
the at least one processor applying a status decision on the analyzed files and related data (King, [0047], see the history during document navigation can be displayed and used for production and redaction conflict identification as will be shown in FIG. 9. Statistical quality control or final conflict check can be performed to identify documents within one case or the current case that can have conflicting use in prior cases); and
the at least one processor submitting at least one analyzed electronic file and related data to a third-party e-discovery processing application based on the applied status decision (King, [0028], see discovery; and King, [0042] and [0047], see documents are produced).
On the other hand, Angarita discloses the at least one processor receiving a list of hash values of electronic files that are irrelevant to the investigation (Angarita, [0055], see the examiner marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant); and
in the list of irrelevant hash values (Angarita, [0055], see the examiner marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant; and Angarita, [0059], see stores the entries and a “table of contents” table 310 (see FIG. 3A) which contains a list of entries associated with each item read from the data storage device 101, which discloses the ability to report marked data in the system, such as data marked as “irrelevant”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Angarita’s teachings to King’s method.  A skilled artisan would have been motivated to do so in order to reduce duplication of effort in reviewing segments of items of a review set by tracking and marking the review of the items at a segment level, rather than on a per-item level, see Angarita, [0054].  In addition, both/all of the references (King and Angarita) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file management.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Elmasri discloses the at least one processor creating tables, in the at least one electronic storage device, including hash values with predetermined digits in common with other hash values in the list (Elmasri, page 490, 13.8.2 External Hashing for Disk Files, see the hashing function maps a key into a relative bucket number and where the table maintained converts the bucket number into the corresponding address and see where many records will fit in a bucket and can hash to the same bucket, which means all of the hash values, which the broadest reasonable interpretation the hash values themselves could be the “predetermined digits in common”, are stored in the same bucket stored as a table); and
determined hash values matching an entry in a table of the created tables (Elmasri, page 490, 13.8.2 External Hashing for Disk Files, see the hashing function maps a key into a relative bucket number and where the table maintained converts the bucket number into the corresponding address and see where many records will fit in a bucket and can hash to the same bucket are stored in the same bucket stored as a table).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Elmasri’s teachings to the combination of King and Angarita.  A skilled artisan would have been motivated to do so in order to provide very hast access to records, see Elmasri, page 486, 13.8 Hashing Techniques.  In addition, both/all of the references (King, Angarita and Elmasri) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file management.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 10 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 10, King discloses a computer system for mapping computer readable electronic files to a schema allowing investigation, the computer system comprising:
at least one processor (King, [0011], see processor); and
at least one electronic storage device coupled to the at least one processor (King, [0011], see memory); and
at least one display coupled to the at least one processor (King, [0029], see screen).

Claims 2 and 11
With respect to claims 2 and 11, the combination of King, Angarita and Elmasri discloses wherein the culling further comprises:
the at least one processor receiving search criterion including one or more of file system date range, file type, file path, or whether the hash value is found in the list of hash values for electronic files known to be irrelevant to the investigation (King, [0048], see determine if the generated hash for the document exists in the document history database);
the at least one processor comparing the computer readable electronic files and/or the associated file system information to the received search criterion to determine whether the computer readable electronic files meet the search criterion, wherein determining that the computer readable electronic files meet the search criterion is a positive result (King, [0048], see determine if the hash for the document exists in the document history database; Note: Calling the result “positive” is nonfunctional descriptive material that does not go to the invention’s patentability.  Only an indication on whether the document was found or not needs to be disclosed to fulfill the claim language);
the at least one processor, when the hash value is selected as one of the search criterion, determining whether the hash value is not on the list of hash values, wherein determining that the hash value is not on the list of hash values is a positive result (King, [0048], see determine if the hash for the document exists in the document history database; Note: Calling the result “positive” is nonfunctional descriptive material that does not go to the invention’s patentability.  Only an indication on whether the document was found or not needs to be disclosed to fulfill the claim language); and
the at least one processor providing the electronic files with positive results to an e-discovery application provided on the computer system and populating an electronic file with identifying information concerning those computer readable electronic files not resulting in the positive result (King, [0028], see discovery; and King, [0042] and [0047], see documents are produced).

Claims 3 and 12
With respect to claims 3 and 12, the combination of King, Angarita and Elmasri discloses wherein the culling further comprises:
at least one processor storing in the at least one electronic storage device, the hash values with the predetermined digits in common with the other hash values in the list of irrelevant hash values in the created tables, wherein a number of the predetermined digits is between one and less than a total number of digits in the hash values (King, [0049], see has stored for future reference; Angarita, [0055], see the examiner marking a particular segment, where the whole document, given the broadest reasonable interpretation, could be interpreted as a segment, as being reviewed and marked irrelevant; and Elmasri, page 490, 13.8.2 External Hashing for Disk Files, see the hashing function maps a key into a relative bucket number and where the table maintained converts the bucket number into the corresponding address and see where many records will fit in a bucket and can hash to the same bucket, which means all of the hash values, which the broadest reasonable interpretation the hash values themselves could be the “predetermined digits in common”, are stored in the same bucket stored as a table);
at least one processor identifying the created tables including the hash values having the predetermined digits in common with the respective determined hash values of the accessed electronic files (King, [0048], see determine if the hash for the document exists in the document history database; and Elmasri, page 490, 13.8.2 External Hashing for Disk Files, see the hashing function maps a key into a relative bucket number and where the table maintained converts the bucket number into the corresponding address and see where many records will fit in a bucket and can hash to the same bucket, which means all of the hash values, which the broadest reasonable interpretation the hash values themselves could be the “predetermined digits in common”, are stored in the same bucket stored as a table);
at least one processor searching for the respective determined hash values of the accessed electronic files in the identified table stored in the at least one electronic storage device (King, [0048], see determine if the hash for the document exists in the document history database);
the at least one processor determining a positive result when the respective determined hash values are not in the identified table (King, [0048], see determine if the hash for the document exists in the document history database; Note: Calling the result “positive” is nonfunctional descriptive material that does not go to the invention’s patentability.  Only an indication on whether the document was found or not needs to be disclosed to fulfill the claim language); and
the at least one processor not indicating a positive result when the at least one processor determines that the respective determined hash value are in the identified table (King, [0048], see determine if the hash for the document exists in the document history database; Note: Calling the result “positive” is nonfunctional descriptive material that does not go to the invention’s patentability.  Only an indication on whether the document was found or not needs to be disclosed to fulfill the claim language).

Claims 7 and 16
With respect to claims 7 and 16, the combination of King, Angarita and Elmasri discloses wherein the analyzing further comprises:
the at least one processor identifying the computer readable electronic files stored in the at least one electronic storage device obtained from one or more specified custodians of the computer readable electronic files (King, [0042], see queried by custodian);
the at least one processor determining a date associated with the respective identified electronic files (King, [0042], see adding a date to the document);
the at least one processor determining a number of electronic files associated with the one or more specified custodians in a series of time segments over a period of time (King, [0042], see queried by custodian; and King, [0042] and [0047], see documents are produced);
the at least one processor causing the at least one display to display the number of electronic files in the series of time segments (King, [0042] and [0047], see documents are produced); and
the at least one processor causing the at least one display to illustrate those time segments with large and/or small numbers compared to other time segments (King, [0042] and [0047], see documents are produced).

Claims 8 and 17
With respect to claims 8 and 17, the combination of King, Angarita and Elmasri discloses wherein the analyzing further comprises:
the at least one processor receiving a plurality of search terms and/or electronic file metadata elements to be searched (King, [0042], see queried by any of the fielded information, custodian, case, tag, production, etc.);
the at least one processor conducting a search in the electronic files for each search term and/or metadata element (King, [0042], see queried by any of the fielded information, custodian, case, tag, production, etc.);
the at least one processor determining a number of electronic files including each search term and/or metadata element and a number of electronic files including each search term and/or metadata element and no other of the search terms or metadata elements (King, [0025], see queried and returned); and
the at least one processor causing the determined number of electronic files to be displayed on the at least one display (King, [0025], see queried and returned).

Claims 9 and 18
With respect to claims 9 and 18, the combination of King, Angarita and Elmasri discloses further comprising for a new electronic file to be added to a collection:
the at least one processor determining a hash value of the new electronic file (King, [0048], see hash created for the document received);
the at least one processor determining whether the hash value of the new electronic file matches a hash value of an electronic file already in the collection (King, [0048], see determine if the generated hash for the document exists in the document history database);
when the hash value of the new electronic file does not match the hash value of the electronic files already in the collection, the at least one processor adding the new electronic file and corresponding hash value to the collection stored in the at least one electronic storage device (King, [0049], see when no hash exists for the document, or it cannot be found, a history file can be created to reflect ingestion for this specific case and added to the document history database); and
when the hash value of the new electronic file matches the hash value of an electronic file already in the collection, the at least one processor linking an identity of the new electronic file to the electronic file already in the collection with the matching hash value without storing the new electronic file in the collection (King, [0049], see if the document history exists within the document history database 216, at block 410, the server 200 can retrieve history tags form the document history database 216. Through the history tags, data can be culled at block 412. Documents can be recorded at block 414. The culled data can be added to the case database).

Claim(s) 4, 5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Angarita in further view of Elmasri in further view of Messing et al., US 2012/0192286 A1 (hereinafter “Messing”).

Claims 4 and 13
Claims 4 and 13 incorporate all of the limitations above.
The combination of King, Angarita and Elmasri discloses further comprising:
the at least one processor storing computer readable electronic files of the communications in the at least one electronic storage device (King, [0032], see documents added to a case database);


On the other hand, Messing discloses the at least one processor mapping a plurality of communication addresses associated with a plurality of communicators to a single communication party (Messing, [0031], see domains database that can contain email addresses and domain names); and
the at least one processor reporting or graphically displaying on the at least one display the communications wherein all communications involving the plurality of communication addresses are treated as involving the single communication party (Messing, [0038]-[0053], see reporting results).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Messing’s teachings to the combination of King, Angarita and Elmasri.  A skilled artisan would have been motivated to do so in order to improve consistency and accuracy and to reduce cost and exposure, see Messing, [0005].  In addition, both/all of the references (King, Angarita, Elmasri and Messing) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file management.  This close relation between/among the references highly suggests an expectation of success.

Claims 5 and 14
Claims 5 and 14 incorporate all of the limitations above.
The combination of King, Angarita and Elmasri discloses wherein the analyzing further comprises:
the at least one processor storing computer readable electronic files and associated data corresponding to communications associated with the investigation from a group of custodians in the at least one storage device (King, [0009], see a database storing historical and custodial information of a plurality of documents);




On the other hand, Messing discloses the at least one processor identifying source and destination address data included in the electronic files and associated data for the communications (Messing, [0031], see domains database that can contain email addresses and domain names);
the at least one processor using the electronic files and related data to determine the number and direction of the communications among the source and destination addresses (Messing, [0038]-[0053], see reporting results);
the at least one processor graphically representing communications by establishing a node for each of the source and destination addresses and extending lines between the nodes to represent a number and direction of communications between addresses associated with the nodes (Messing, [0038]-[0053], see reporting results); and
the at least one processor indicating on the graphical representation custodians not included in the group of custodians from whom electronic files and associated data should be considered in the investigation (Messing, [0038]-[0053], see reporting results).  See claim(s) 4 and 13 above for the motivation to combine.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Angarita in further view of Elmasri in further view of McNamar, US 2009/0030754 A1 (hereinafter “McNamar”) in further view of Messing.

Claims 6 and 15
Claims 6 and 15 incorporate all of the limitations above.
On the other hand, McNamar discloses wherein the analyzing further comprises:
the at least one processor receiving at least one facet for the basis of the selecting and at least one value associated with each facet (McNamar, [0036], see faceted capability to search and relate documents by predetermined criteria, e.g., author, date, subject matter, etc.), the at least one facet including custodians of the electronic files, dates associated with the electronic files, terms included within the electronic files, or any combination thereof (McNamar, [0036], see faceted capability to search and relate documents by predetermined criteria, e.g., author [i.e., custodians], date, subject matter [i.e., terms], etc.; and McNamar, [0040], see documents are searched based on specified search terms, for example, by subject [i.e., terms], date, range of dates, individual identify [i.e., custodians], geography and data value);
the at least one processor filtering for computer readable electronic files stored in the at least one electronic storage device meeting the at least one value associated with the at least one facet received by the at least one processor (McNamar, [0036], see faceted capability to search and relate documents by predetermined criteria, e.g., author, date, subject matter, etc.; McNamar, [0039], see search criteria and one or more taxonomies; and McNamar, [0040], see documents are searched based on specified search terms, for example, by subject, date, range of dates, individual identify, geography and data value);
the at least one processor displaying on the at least one display metadata associated with the electronic files identified in the filtering (McNamar, [0020], see metadata; and McNamar, [0050], see displaying the matched one or more of people, dates, places, events, or document data items and one or more portions of documents in the one or more repositories that contain the matched data items);
the at least one processor causing contents of an electronic file selected based on the metadata to be displayed on the at least one display (McNamar, [0020], see metadata; and McNamar, [0050], see displaying the matched one or more of people, dates, places, events, or document data items and one or more portions of documents in the one or more repositories that contain the matched data items); and

On the other hand, Messing discloses e-mail domains associated with e-mails represented by the electronic files (Messing, [0031], see domains database that can contain email addresses and domain names), file types of the electronic files (Messing, [0027], see file type), or current states of the electronic files (Messing, [0035], see privileged/non-privileged, where privileged/non-privileged is being interpreted as the “current state of the (respective) electronic file”);
the at least processor recording an indication from a user as to whether or not an electronic file is responsive to an investigation (Messing, [0004], see human review for responsiveness; and Messing, [0025], see predefined indicators for documents).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Messing’s teachings to the combination of King, Angarita, Elmasri and McNamar.  A skilled artisan would have been motivated to do so in order to improve consistency and accuracy and to reduce cost and exposure, see Messing, [0005].  In addition, both/all of the references (King, Angarita, Elmasri, McNamar and Messing) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file management.  This close relation between/among the references highly suggests an expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Ichien Masumi et al., WO 2013/005777, for access destination selection;
– Fukumoto et al., JP 2012079078, for distributed database management;
– Both, 7412449, for file object storage and retrieval using hashing techniques;
– Ushiyama et al., WO 2008/026400, for content distribution system; and
– Hibino et al., JP 2006285328, for information distribution system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: October 3, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152